PER CURIAM:
This claim was submitted for decision based upon the allegations in the Notice of Claim and the respondent's Answer.
Claimant, a member of the State Athletic Commission, seeks $597.02 for travel expenses which he incurred as a member of the Commission. The travel expense statements were not processed for payment by respondent in the proper fiscal year; therefore, the claimant has not been paid. In its Answer, the respondent admits the validity and amount of the claim, and states that there were sufficient funds expired in the appropriate fiscal year with which the travel expenses could have been paid.
In view of the foregoing, the Court makes an award in the amount of $597.02.
Award of $597.02.